FIRST AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
(this “First Amendment”) is entered into as of this 8th day of February, 2010
(the “Effective Date”), by and between STINGRAY PROPERTIES, LLC, a Minnesota
limited liability company (“Seller”); CRYSTAL BLUE PROPERTIES, LLC, a Minnesota
limited liability company, SYLVAN HOLDINGS, LLC, a Minnesota limited liability
company and DR. SAMUEL ELGHOR, an individual (collectively, “Seller Guarantor”);
G&E HEALTHCARE REIT II SARTELL MOB, LLC, a Delaware limited liability company
(“Buyer”); and FIRST AMERICAN TITLE INSURANCE COMPANY (“Escrow Agent”).

RECITALS

A. Seller, Seller Guarantor, Grubb & Ellis Equity Advisors, LLC, a Delaware
limited liability company (“GEEA”) and Escrow Agent entered into that certain
Real Estate Purchase Agreement and Escrow Instructions dated January 7, 2010
(the “Original Agreement”) pursuant to which Seller agreed to sell, and GEEA
agreed to purchase, certain real property located in Sartell, Minnesota and more
particularly described in the Original Agreement.

B. Pursuant to that certain Assignment and Assumption of Purchase Agreement and
Escrow Instructions dated January 7, 2010, GEEA assigned all of its right, title
and interest in and to the Original Agreement to Buyer.

C. Seller and Buyer desire to amend the Original Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

1. Due Diligence Period. Section 3.2 is hereby amended by deleting the phrase
“the date that is thirty (30) days after the Effective Date” and replacing it
with the following, “March 1, 2010”.

2. Exhibit “G”. Exhibit “G” is hereby deleted in its entirety and Exhibit “G”
attached hereto is inserted in its place.

3. Survival of Obligations. The following Section 9.24 is inserted after the end
of Section 9.23:

9.24 Survival of Obligations

Any provision of this Agreement that requires observance or performance after
the Closing Date shall continue in force and effect following the Closing Date
unless such provision is otherwise limited by the terms of this Agreement.

4. Entire Agreement. The Original Agreement, as modified by this First
Amendment, constitutes the entire agreement between the parties hereto with
respect to the transactions contemplated therein. Except as modified by this
First Amendment, the Original Agreement remains unchanged and unmodified and in
full force and effect, and the parties hereto hereby ratify and affirm the same.

5. Counterparts. This First Amendment may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Signatures to this First Amendment transmitted by facsimile
or electronic mail shall be treated as originals in all respects.

6. Effective Date. This First Amendment shall become effective and binding upon
Buyer and Seller on the Effective Date without regard to the date on which
Seller Guarantor executes this First Amendment.

[Remainder of page intentionally left blank; signatures to follow on next
pages.]IN WITNESS WHEREOF, the parties hereto have entered into this First
Amendment as of the Effective Date.

      SELLER:  
Stingray Properties, LLC,
a Minnesota limited liability company
By: /s/ Gary W. Verkinnes
Name: Gary W. Verkinnes
Its: Partner

          Crystal Blue Properties, LLC,     a Minnesota limited liability
company SELLER GUARANTOR:   By: /s/ Gary W. Verkinnes     Name: Gary W.
Verkinnes     Its: Partner     Sylvan Holdings, LLC,     a Minnesota limited
liability company     By: /s/ Jeff Gerdes     Name: Jeff Gerdes     Its: Partner
    Dr. Samuel Elghor, an individual     /s/ Samuel Elghor

1

      BUYER:   G&E HEALTHCARE REIT II SARTELL MOB, LLC,     a Delaware limited
liability company     By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,     a
Delaware limited partnership     Title: Sole Member     By: GRUBB & ELLIS
HEALTHCARE REIT II, INC.,     a Maryland corporation     Title: General Partner
    By: /s/ Shannon KS Johnson     Name: Shannon KS Johnson     Title: Chief
Financial Officer

      ESCROW AGENT: First American Title Insurance Company       By:     /s/
Barbara Laffer     Its:     Escrow Officer EXHIBIT “G”

PERMITTED ENCUMBRANCES



  1.   Terms and conditions of Final Development Agreement with the City of
Sartell, dated 12/16/2004, filed of record 12/27/2004, as document number
1138148.



  2.   Terms and conditions of Declaration of Easements, Development Standards
and Protective Covenants, dated 12/09/2004, filed of record 12/23/2004, as
document number 1138074.



  3.   Terms an conditions of Declaration of Road Access Restriction, dated
10/19/1999, filed of record 11/08/1999, as document number 924363.



  4.   Easement for Utilities, in favor of City of Sartell, dated 07/14/2000,
filed of record 08/24/2000, flied of record 08/24/2000, as document number
945936.



  5.   Easement for Storm Sewer, in favor of City of Sartell, as set forth in
Granted Permanent Easement, dated 06/07/2001, filed of record 06/21/2001, as
document number 971558.



  6.   Easement for Roadway, Drainage and Utilities, in favor of City of
Sartell, as set forth in Permanent Roadway Drainage and Utility Easement, dated
06/07/2002, filed of record 06/19/2002, as document number 1013929.



  7.   Right-of-way of road along easterly property line, as shown on county
half section map.



  8.   Terms and conditions of Resolution No. 131-05, Vacating a Portion of a
Drainage and Utility Easement, filed of record 06/28/2005, as document number
1158409.

2